Exhibit 99.2 Unaudited Interim Consolidated Financial Statements Third Quarter - Fiscal 2010 Q3 Labopharm Inc. INTERIM CONSOLIDATED BALANCE SHEETS [Unaudited] [thousands of Canadian dollars] As at September 30, $ As at December 31, $ ASSETS [note 8] Current Cash and cash equivalents [note 13] Marketable securities [note 4] Accounts receivable Research and development tax credits receivable Income taxes receivable 10 Inventories [note 5] Prepaid expenses and other assets Total current assets Restricted investments Long-term investments [note 6] Property, plant and equipment Intangible assets Future income tax assets LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current Accounts payable and accrued liabilities [note 7] Current portion of deferred revenue [note 13] Current portion of obligations under capital leases Current portion of long-term debt [note 8] Total current liabilities Deferred revenue [note 13] Obligations under capital leases Long-term debt [note 8] Total liabilities Shareholders’ deficiency Capital stock [note 9] Common shares, no par value, unlimited authorized shares, 71,571,641 and 57,456,364 issued as at September30, 2010 and December31, 2009, respectively Warrants [note 9] Contributed surplus [note 9] Deficit ) ) Accumulated other comprehensive income (loss) ) Total shareholders’ deficiency ) ) Contingencies [note 11] Subsequent events [note 17] See accompanying notes Labopharm Inc. INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS [Unaudited] For the three months ended: For the nine months ended: [thousands of Canadian dollars, except share and per share amounts] September 30, 2010 $ September 30, 2009 $ September 30, 2010 $ September 30, $ REVENUE Product sales [note 14] Licensing [note 13] Royalties Services and research and development collaborations [note 14] 46 46 EXPENSES Cost of goods sold, excluding amortization [note 5] Research and development expenses, net [note 10] Selling, general and administrative expenses Financial expenses Amortization of property, plant and equipment and intangible assets Interest income [notes 6 and 14] ) Foreign exchange loss (gain) (1 ) ) ) Loss before income taxes ) Income tax expense 11 11 Net loss for the period ) Net loss per share - basic and diluted ) Weighted average number of common shares outstanding See accompanying notes Labopharm Inc. INTERIM CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS [Unaudited] For the three months ended: For the nine months ended: [thousands of Canadian dollars] September September 30, September September 30, 30, 2010 30, 2010 $ $ $ Net loss for the period ) Unrealized net gains and/or losses on marketable securities in prior periods transferred to net loss in the current period ) ) 42 ) Changes in unrealized gains or losses on marketable securities ) ) 46 ) Cumulative translation adjustment — — Comprehensive loss for the period ) INTERIM CONSOLIDATED STATEMENTS OF DEFICIT [Unaudited] For the nine months ended: [thousands of Canadian dollars] September 30, $ September 30, $ Balance, beginning of period ) ) Net loss for the period ) ) Balance, end of period ) ) See accompanying notes Labopharm Inc. INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS [Unaudited] For the three months ended: For the nine months ended: [thousands of Canadian dollars] September 30, 2010 $ September 30, $ September 30, 2010 $ September 30, $ OPERATING ACTIVITIES Net loss for the period ) Items not affecting cash Amortization of property, plant and equipment Amortization of intangible assets 69 46 Amortization of premiums and discounts on marketable securities - 36 7 90 Loss on sale of property, plant and equipment - 65 - 65 Non-cash interest income [note 6] ) - ) - Non-cash financial expenses Unrealized foreign exchange loss (gain) 55 ) ) Stock-based compensation ) Net change in other operating items ) INVESTING ACTIVITIES Acquisition of marketable securities ) - ) ) Proceeds from disposals of marketable securities - - Proceeds from maturities of marketable securities Acquisition of restricted investment ) - ) - Issuance of term loan - - ) - Acquisition of property, plant and equipment ) Acquisition of intangible assets (8
